Citation Nr: 1708381	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-13 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran received disability compensation for his service-connected disabilities from January 1983 to May 1998.


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to September 1943.  The appellant is the Veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Although this issue has been characterized as entitlement to accrued benefits, the Veteran did not have any pending claims at the time of his death and the appellant does not allege otherwise.  Accordingly, this is not a claim for accrued benefits and the statutory limitation on claim filing does not apply here.  See 38 U.S.C.A. § 5121 (2014); 38 C.F.R. § 3.1000 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran did not receive disability compensation payments to which he was entitled from January 1983 to May 1998.  Accordingly, she argues she is entitled to these missing payments.  

The Board makes no determination at this time as to whether she would, in fact, be entitled to such payments if they were not made, especially in light of the fact that she did not bring forth this issue until more than a decade after the Veteran's death.

Review of the record shows that, in March 1944, the Veteran was service-connected for recurrent hernias and hypochondriasis for a combined rating of 20 percent.  In May 1950, the Veteran's total disability rating was decreased to 10 percent.  In 1969, he was granted nonservice-connected pension benefits, and these were paid to him as that benefit was greater than the 10 percent disability compensation.  In January 1983, the Veteran received notice that his current pension payments would cease because his income exceeded the income limitations to receive pension benefits once his spouse, the appellant, began receiving retirement benefits.  The notice clearly stated that the Veteran would continue to receive his disability compensation.    

In May 1998, the appellant alerted the RO to the Veteran's death and in October 2009, the appellant received notice that she was entitled to $95 as the Veteran's last disability compensation payment for the month of his death.  After receiving such notice, the appellant contacted VA and reportedly learned that the Veteran should have received disability compensation payments from January 1983 to May 1998.  The appellant filed a claim for accrued benefits, which the RO denied on the basis that no money was owed to the Veteran at the time of his death.  

The appellant claimed on her substantive appeal that no direct deposits were ever made nor did the Veteran ever authorize direct deposits.  She requested a copy of the direct deposit slip from the Veteran, and this should be provided to her.  Only audit reports from December 1982 and earlier are associated with the record and it is otherwise unclear whether payments were made to the Veteran from January 1983 to May 1998.   Therefore, it is necessary to remand for an audit of the Veteran's account. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the appellant a copy of the direct deposit slip signed by the Veteran in 1996.  See VBMS entry dated 10/8/96. 
2. The RO should order an audit of the Veteran's account and associate with the file any records that prove payments were made to the Veteran from January 1983 to May 1998 for his service-connected disabilities. 

3. Thereafter, the issue on appeal should be readjudicated.  If the decision remains adverse to the appellant, she should be provided a supplemental statement of the case, which explains the basis of the decision. An appropriate period of time should be allowed for response, after which the case should be returned to the Board for its review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


